DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 04/21/2022 have been fully considered but they are not persuasive. 
Generally, Examiner notes that a combination of the multi-baseline camera array of Claim 14 and the camera switching circuit of Claim 18 seems to point out a structure that Applicant regards to be advantageous over the prior art. Examiner recommends combining the features in a single claim.
Regarding section 112(f), Applicant argues:  “Since the designer can buy the ready-made codes, the ready-made intellectual property cores (IPs), and the ready-made software module, and the function of the depth map generator, the depth map generation module, the image capture pairs, the first image capturer, and the second image capturer which are ready-made can meet requirements of the designer … the applicant believes that the terms "depth map generator", "depth map generation module", "image capturer", and "image capture pair" should not invoke 35 U.S.C 112(t) or 35 U.S.C 112 (pre-AIA ), sixth paragraph…. ready-made, and not necessarily know structures of the depth map generator”
Examiner notes that the claims are not rejected under section 112(b).  As to section 112(f), the above argument does not provide evidence that the claim terms name specific structures known in the art.  And while others may be aware of various structural embodiments for implementing the claimed functions, it does not indicate that Applicant had possession of such embodiments at the time of the Application.
Applicant further argues:  “the designer should only know inputs and outputs of the depth map generator, the depth map generation module, the image capture pairs, the first image capturer, and the second image capturer which are ready-made, and not necessarily know structures of the depth map generator, the depth map generation module, the image capture pairs, the first image capturer, and the second image capturer which are ready-made.”
Examiner notes that Applicant's argument that structures of the claimed functions are "not necessarily known" in the art, does not support the argument against invoking section 112(f).  The argument that modules are software that can be obtained "ready made" from unspecified sources, does not limit the claims to a well-recognized structure or software configuration.
Applicant argues:  “Wan discloses "To cover the entire depth, a number or set of images (more than 2) with small DoF can be taken with different focus distance to cover different depth ranges", so according to paragraph [0007] of Wan, Wan obviously teaches that: 1) The set of images correspond to different focus distance, rather than corresponding to different working range, wherein definition of working range can see paragraph [0026] and FIG. 2.”
Examiner notes that Wan, Paragraph 7 indicates that focus distance is one of the parameters that affects the working range, thus varying this parameter varies the working range.
Applicant argues:  “Paragraph [0007] of Wan only discloses that the set of images with small DoF can be taken to cover different depth ranges, rather than disclosing a part of each image of the set of images with small DoF can be taken to cover different depth ranges.”
Examiner notes that the claims are not limited to partial images used in this manner.
Applicant argues:  “In regard to claim 14 Please refer to FIG. 1 and paragraph [0022] of the present invention …”
Examiner notes that this argument is not directed to the language of the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
See treatment of the newly amended language in the updated reasons for rejection below.
Applicant argues:  “In regard to claim 18 Please refer to FIG 11 and paragraph [0040] of the present invention. Paragraph [0040] of the present invention discloses …”
Examiner notes that this argument is not directed to the language of the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims are amended to include a “a switching circuit 1102,” however the circuit is not limited to the camera arrangement of Claim 14 which is represented in the argument, and the broader functionality of Claim 18 appears to be known in the prior art.  See treatment of the newly amended language in the updated reasons for rejection below.  
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Claims 1-25 recite “image capture pairs ... depth map generation module ... first image capturer ... depth map generator ... ” generic terms modified by functional language but not modified by structure or a structural term and not naming a structure readily recognized by persons of skill in the art to perform the claimed function.  The limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, and shall be construed to cover the corresponding structure described in the specification and equivalents thereof.  See support for the individual functions implemented as a software-configured processor or FPGA in Specification, Paragraph 28.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
 “When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over prior art admitted by the Applicant (“AAPA”) in view of US 20160182893 to Wan (“Wan”), US 20140267243 (“Venkataraman”), US 20140184640 (“Putraya”), and US 20190236796 to Blasco (“Blasco”).  See AAPA in the statements made in the Specification and Applicant’s communications, such as arguments submitted on 04/15/2021.
Regarding Claim 1:  “A depth map generation device, comprising:
a [plurality] of image capture pairs, and the [plurality] of image capture pairs having [different] baselines;  (“In the prior art, a depth map generation device utilizes a first image (e . g . a left eye image) and a second image (e . g . a right eye image) captured by a first image capturer (e . g . a left eye image capturer) and a second image capturer (e . g . a right eye image capturer) … a baseline exists between the first image capturer and the second image capturer, the depth map has a corresponding working range (that is, a valid area of the depth map) .”  AAPA, Specification, Paragraph 3. See an embodiment using a plurality of cameras to produce different baselines below.)
a depth map generation module coupled to the plurality of image capture pairs, generating a plurality of depth maps corresponding to the plurality of image capture pairs according to image pairs captured by the plurality of image capture pairs,  (“In the prior art, a depth map generation device utilizes a first image (e.g. a left eye image) and a second image (e.g. a right eye image) captured by a first image capturer (e.g. a left eye image capturer) and a second image capturer (e.g. a right eye image capturer) included in depth map generation device respectively to generate a depth map including an interested object.”  AAPA, Specification, Paragraph 3.  AAPA does not discuss using a plurality of pairs, however mere duplication of prior art components and their use is obvious.  See treatment of duplication above and treatment of additional embodiments in the secondary references:  “the image processing pipeline application configures the processor to: ... generate a restricted depth of field depth map from the reference viewpoint using the set of images captured from different viewpoints,” Venkataraman, Paragraphs 46, 78, and statement of motivation below.  Also note Putaya, Paragraphs 46-47, and statement of motivation below.)
a processor coupled to the depth map generation module outputting one depth map of the plurality of depth maps, or outputting a blending depth map composed of a part or all of the plurality of depth maps according to depth of a target object and the different working ranges.”  (Note that merely or optionally outputting results determined elsewhere requires no material processing.  Cumulatively note:  “depth map generation device respectively to generate a depth map including an interested object.”  AAPA, Specification, Paragraph 3.  See treatment of additional embodiments in the secondary references: “a processor; and memory containing an image processing pipeline application [thus coupled to the depth generation module application] ... depth map is used to select the pair of pyramid levels to blend and synthesize each input camera resolution pixel based on its depth and level of detail mapping,” and thus according to the corresponding working ranges of each camera and depth of each captured content. Venkataraman, Paragraphs 46, 78, 147, and statement of motivation below.  Also, “in two dimensions (2D) or three dimensions (3D)). At present, panoramic imaging may be utilized to merge various images to generate a single image ... blended to form a smooth transition”  Putaya, Paragraphs 4, 46-47, and statement of motivation below.)
AAPA does not teach the claim features below:  
“a plurality of image capture pairs, and the plurality of image capture pairs having different baselines; … and the plurality of depth maps having different working ranges, wherein a working range of a depth map corresponding to each image capture pair is determined by a baseline of the each image capture pair; and … wherein when an object is located within the working range of the depth map corresponding to the each image capture pair, the processor does not misjudge a distance between the object and the depth map generation device,”  
Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, (a) a baseline is a distance between the apertures of two cameras or each camera in a stereoscopic pair, and (b) a working range for depth determination is a function of focus and overlap in the field of view. See Specification, Paragraph 3, Blasco, Paragraph 58, Wan, Paragraph 14.  
Putraya teaches an embodiment of the above claim feature in the context of varying the baseline and increasing the working range by different camera positions:  “The camera module 36 and/or the camera module 37 may, but need not, be stereoscopic (also referred to herein as stereo) cameras or any other suitable cameras. In one example embodiment, the camera modules 36, 37 may automatically capture images of the same information ( e.g., a scene) from two different viewpoints [i.e. different baselines]. For instance, the camera module 36 may capture an image(s) of information from one viewpoint and the camera module 37 may capture an image(s) of the same information from a different viewpoint. As such, the camera module 36 and/or camera module 37 may capture two slightly different images of the same information. The panoramic generation module 78 may analyze the data ( e.g., image data) of these two images to determine depth map data for each image,”  Putraya, Paragraph 42.  Here, the baseline and the working range of each camera correspond to the difference in the camera viewpoints.  
See additional embodiments directed to (1) varying working range by varying focus distance of each image in Wan, Paragraph 7 and (2) improving the combined working range by using an array of cameras to produce stereo information having different baselines in Blasco, Paragraph 35, and statements of motivation below.)
AAPA also does not teach an alternative embodiment: “or outputting a blending depth map composed of a part or all of the plurality of depth maps according to depth of a target object and the different working ranges, wherein field of view of the blending depth map is deeper and wider than field of view of each depth map of the plurality of depth maps;”   (Also, “in two dimensions (2D) or three dimensions (3D)). At present, panoramic imaging may be utilized to merge various images to generate a single image ... blended to form a smooth transition”  Putaya, Paragraphs 4, 46-47.  Similarly, see “The DFD depth estimates from each pair of images in the set may then be combined to obtain a full depth map” in Wan, Paragraph 7 and Blasco, Paragraph 34.  This indicates that the field of view can be extended both in the horizontal width [panoramically] and in depth [full depth map], by using camera images from different 3D positions that provide different baselines.  See statement of motivation below.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to implement the above claim functions as taught in Putaya, “to increase the field of view by stitching a sequence of images (for example, in two dimensions (2D) or three dimensions (3D)).”  Putraya, Paragraph 4.	
Cumulatively, AAPA and Putraya do not teach an alternative embodiment of “baselines” and “working ranges” representing depth range limitations of the captured image pairs (as opposed to field of view limitations of the captured image pairs).
Wan teaches the above embodiment in the context of generating depth maps from multiple images:  “To cover the entire depth, a number or set of images (more than 2) with small DoF can be taken with different focus distance to cover different depth ranges. The DFD depth estimates from each pair of images in the set may then be combined to obtain a full depth map.”  Wan, Paragraph 7.
Blasco teaches the above embodiment in the context of generating depth maps from multiple cameras arranged in an array:  “MxN conventional cameras and (MxN)-1 plenoptic views more than a conventional plenoptic camera, and having these additional images (or views) it is possible to have much wider baselines”  Blasco, Paragraph 30.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA and Putraya to implement the above claim functions as taught in Wan or Blasco, in order “to obtain a full depth map.”  Wan, Paragraph 7 and Blasco, Paragraphs 30 and 275.	

Regarding Claim 2:  “The depth map generation device of claim 1, wherein the plurality of image capture pairs comprises: at least one first image capturer; and a plurality of second image capturer, each second image capturer and a corresponding first image capturer circuit form an image capturer pair of the plurality of image capturer pairs.”  (“In the prior art, a depth map generation device utilizes a first image (e . g . a left eye image) and a second image (e . g . a right eye image) captured by a first image capturer (e . g . a left eye image capturer) and a second image capturer (e . g . a right eye image capturer)”  AAPA, Specification, Paragraph 3.  AAPA does not discuss using a plurality of pairs, however mere duplication of a prior art components and their use is obvious.  See treatment of duplication above and treatment of additional embodiments in secondary references:  “multiple cameras spanning a wider synthetic aperture to capture light field images ... an array of cameras configured to capture image data forming a set of images captured from different viewpoints;” Venkataraman, Paragraphs 5, 46, and statement of motivation in Claim 1. Also note Putaya, Paragraphs 42, 47, and statement of motivation in Claim 1.)
Regarding Claim 3:  “The depth map generation device of claim 1, wherein the depth map generation module is a depth map generation, the processor selects one image capture pair of the plurality of image capture circuit pairs to make the depth map generation generate a first depth map according to an image pair captured by the image capture pair, and the processor outputs the first depth map.”  (Note that this claim does not limit how a selection is made.  Prior art teaches:  “depth map generation device respectively to generate a depth map including an interested object.”  AAPA, Specification, Paragraph 3.  See treatment of additional embodiments in the secondary references: “the viewpoint of the second camera is selected as a reference viewpoint”. Venkataraman, Paragraph 99-100, and statement of motivation in Claim 1.  Also, “the panoramic generation module 78 may determine depth map data of a captured image(s) based on a distance from a point where the image(s) was captured.”  Putaya, Paragraphs 42, 47, and statement of motivation in Claim 1.)
Regarding Claim 4:  “The depth map generation device of claim 3, wherein the processor determines whether to switch another image capture pair of the plurality of image capture circuit pairs to capture an image pair according to depth corresponding to at least one predetermined object to make the depth map generation update the first depth map accordingly.”  (Prior art teaches:  “depth map generation device respectively to generate a depth map including an interested object” which indicates that images are selected according to including an interested object.  AAPA, Specification, Paragraph 3.  See treatment of additional embodiments in the secondary references: “object being visible in some but not all of the images ... the viewpoint of the second camera is selected ...”. Venkataraman, Paragraph 99-100, and statement of motivation in Claim 1.  Also, “registration on at least two images associated with respective items of depth map data ... The method may further include determining at least one overlap region between the two images within at least first and second items of the depth map data,” indicating selection of additional images based on items/objects of interest.   Putaya, Paragraph 10, and statement of motivation in Claim 1.)
Regarding Claim 5:  “The depth map generation device of claim 3, wherein the depth map generator generates a preset depth map according to an image pair captured by a preset image capture pair, the processor determines depth corresponding to at least one predetermined object according to the preset depth map, and the processor selects the image capture pair of the plurality of image according to the depth corresponding to the predetermined object.”  (Note that this claim does not limit how a selection is made.  Prior art teaches:  “depth map generation device respectively to generate a depth map including an interested object.”  AAPA, Specification, Paragraph 3.  See treatment of additional embodiments in the secondary references: “the viewpoint of the second camera is selected as a reference viewpoint”. Venkataraman, Paragraph 99-100, and statement of motivation in Claim 1.  Also, “the panoramic generation module 78 may determine depth map data of a captured image(s) based on a distance from a point where the image(s) was captured.”  Putaya, Paragraphs 42, 47, and statement of motivation in Claim 1.)
Regarding Claim 6:  “The depth map generation device of claim 1, wherein the depth map generation module comprises a plurality of depth map generators, and the processor outputs the blending depth map composed of the part or the all depth maps of the plurality of depth maps generated by the plurality of depth map generators.”  (“depth map is used to select the pair of pyramid levels to blend and synthesize each input camera resolution pixel based on its depth and level of detail mapping”. Venkataraman, Paragraphs 46, 78, 147, and statement of motivation below.  Also, “in two dimensions (2D) or three dimensions (3D)). At present, panoramic imaging may be utilized to merge various images to generate a single image ... blended to form a smooth transition”  Putaya, Paragraphs 4, 46-47, and statement of motivation below.)
Regarding Claim 7:  “The depth map generation device of claim 6, wherein if a depth map generator of the plurality of depth map generators is a master depth map generator, the master depth map generator outputs a depth map generated by the master depth map generator to the processor, and another depth map generator of the plurality of depth map generators corresponding to the master depth map generator is a slave depth map generator, and the slave depth map generator outputs a depth map generated by the slave depth map generator to the master depth map generator.”  (Note that slave generator is a mere duplication of the master generator; see treatment of duplication above.  Further note that the generators can be embodied as programs running on a processor.  See Specification,  Paragraph 28.  Prior art teaches example embodiments: “each image in the set of images captured from different viewpoints forms part of a video sequence in a set of video sequences captured from different viewpoints, and the image processing pipeline application further configures the processor to determine a distance to a surface of a scene object using the set of images captured from different viewpoints by tracking an object over time within the frames of the set of video sequences captured from different viewpoints”  Venkataraman, Paragraph 15.  “determine depth map data for each image”  Putaya, Paragraphs 42, 47.  See statement of motivation in Claim 1.)
Regarding Claim 8:  “The depth map generation device of claim 6, wherein partial depth map generator of the plurality of depth map generators are comprised in a master depth map generator group.”  (Note that partiality can refer to processing partiality or data partiality such as pixels or regions.  Prior art teaches example embodiments: “pixel depth estimates in the initial depth map; and determining the depth of the surface of the scene object based upon at least one pixel depth estimate within the initial depth map marked as confident within the confidence map,” and “constructing a depth map within the selected region of interest”  Venkataraman, Paragraphs 11, 84.  “The panoramic generation module 78 may perform labeling on each of the planes ( e.g., depth planes 1 and 2) in the overlap region(s) between the two adjacent images, ( e.g., images 1 and 2), as shown in FIGS. 4A and 48”  Putaya, Paragraph 58. See statements of motivation in Claim 1.)
Regarding Claim 9:  “The depth map generation device of claim 8, wherein a first master depth map generator of the master depth map generator group generates and transmits a time synchronization signal to a first slave depth map generator corresponding to the first master depth map generator, and the first slave depth map generator transmits the time synchronization signal to a second master depth map generator of the master depth map generator group.”  (Note that the claim does not limit the nature of time synchronization signal.  Prior art teaches example embodiments: “the closer in time at which the image data is captured by each of the cameras, the less likely that variations in light intensity ( e.g. the otherwise imperceptible flicker of fluorescent lights) or object motion will result in time dependent variations between the captured images. ... performing time based filtering to smooth variations over time ... ” indicating that signaling synchronous images and sequential images is required.  Venkataraman, Paragraphs 5, 84.  “according to one viewpoint and camera module 37 may automatically capture image B, substantially simultaneously with the capturing of image A, according to a different viewpoint. In this regard, the panoramic generation module 78 may determine depth map data ( e.g., depth plane 1 and depth plane 2) for either image A or image,” indicating that the different viewpoint signals are time synchronized or captured by substantially synchronous capture signals.  Putaya, Paragraph 51. See statements of motivation in Claim 1.)
Regarding Claim 10:  “The depth map generation device of claim 9, wherein the second master depth map generator transmits the time synchronization signal to a second slave depth map generator corresponding to the second master depth map generator.”  (Note that the claim does not limit the nature of time synchronization signal.  Prior art teaches example embodiments: “the closer in time at which the image data is captured by each of the cameras, the less likely that variations in light intensity ( e.g. the otherwise imperceptible flicker of fluorescent lights) or object motion will result in time dependent variations between the captured images. ... performing time based filtering to smooth variations over time ... ” indicating that signaling synchronous images and sequential images is required.  Venkataraman, Paragraphs 5, 84.  “according to one viewpoint and camera module 37 may automatically capture image B, substantially simultaneously with the capturing of image A, according to a different viewpoint. In this regard, the panoramic generation module 78 may determine depth map data ( e.g., depth plane 1 and depth plane 2) for either image A or image,” indicating that the different viewpoint signals are time synchronized or captured by substantially synchronous capture signals.  Putaya, Paragraph 51. See statements of motivation in Claim 1.)
Regarding Claim 11:  “The depth map generation device of claim 8, further comprising: a hub coupled between the master depth map generator group and the processor, the processor processes each of the plurality of depth maps in turn through the hub.”  (“The processor is also configured to communicate with one or more different types of memory 108 that can be utilized to store image data” where memory or the memory bus is the hub through which the processing applications output image data.  Venkataraman, Paragraphs 87, 142.  Also note that “the process illustrated in FIG. 6 can be repeated with sets of image data to synthesize a sequence of video frames that can then be encoded and stored … to synthesize additional images and/or video sequences utilizing alternative viewpoints, focal depths and/or depths of field.” indicating processing in turn.  Venkataraman, Paragraph 110.)
Regarding Claim 12:  “The depth map generation device of claim 1, wherein an image capture pair of the plurality of image capture pairs corresponds to a baseline.”  (Note that the claim does not limit the definition of the baseline.  Further AAPA teaches:  “a baseline exists between the first image capturer and the second image capturer, the depth map has a corresponding working range (that is, a valid area of the depth map) .”  AAPA, Specification, Paragraph 3.)
Regarding Claim 13:  “The depth map generation device of claim 1, wherein the processor outputs the depth map or the blending depth map according to at least one predetermined object.”  (See reasons for rejection in Claims 1 and 4.)
Claim 14 is rejected for reasons stated for Claim 1, and because prior art teaches:
“wherein the plurality of image capture pairs comprise: at least one first image capturer; and a plurality of second image capturers, each second image capturer and a corresponding first image capturer forming an image capture pair of the plurality of image capture pairs, and the plurality of image capture pairs share the corresponding first image capturer of the at least one first image capturer;”  (“Combining the depth map from the plenoptic camera and the 2D images of the (MxN)-1 conventional cameras.”  Blasco, Paragraph 34.  Also see a stereoscopic embodiment:  “Combining each of the N' plenoptic views of the plenoptic camera and the 2D images of the (MxN)-1 conventional cameras as multi-stereo configurations”    Blasco, Paragraph 35.  See statement of motivation in Claim 1.)
Claim 15 is rejected for reasons stated for Claim 3 in view of Claim 14 rejection.
Claim 16 is rejected for reasons stated for Claim 4 in view of Claim 15 rejection.
Claim 17 is rejected for reasons stated for Claim 5 in view of Claim 15 rejection.
Claim 18 is rejected for reasons stated for Claims 1 and 6, and because prior art teaches:  “a switching circuit … a processor coupled to the depth map generation module and the switching circuit, wherein the processor controls the switching circuit whether to receive an image pair captured by one image capture pair of the plurality of image capture pairs …”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, a switching circuit that lets the processor select whether to receive an input is a function embodied in a computer I/O interface.  See such an interface in Wan, Paragraph 50: “The computer module 101 also includes an number of input/output (I/O) interfaces including: an audio-video interface 107 that couples to the video display 114, loudspeakers 117 and microphone 180; an I/O interface 113 that couples to the keyboard 102, mouse 103, scanner 126, camera 127.”  Examiner suggests combining this feature with the multi-baseline camera array of Claim 14.
Claim 19 is rejected for reasons stated for Claims 1, 5, and 6 in view of Claim 18 rejection.
Claim 20 is rejected for reasons stated for Claims 5. 6. and 8 in view of Claim 18 rejection.
Claim 21 is rejected for reasons stated for Claim 5 in view of Claim 18 rejection.
Claim 22 is rejected for reasons stated for Claims 1, 6-8, 14.
Claim 23 is rejected for reasons stated for Claims 1 and 7 in view of Claim 22 rejection.
Claim 24 is rejected for reasons stated for Claim 9 in view of Claim 22 rejection.
Claim 25 is rejected for reasons stated for Claim 10 in view of Claim 24 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140267243 (“Venkataraman”) and US 20140184640 (“Putraya”) as cited in prior Office Actions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483